United States Court of Appeals
                                                                                            Fifth Circuit
                                                                                          F I L E D
                       IN THE UNITED STATES COURT OF APPEALS
                                                                                           August 21, 2006
                                FOR THE FIFTH CIRCUIT
                               _________________________
                                                                                      Charles R. Fulbruge III
                                                                                              Clerk
                                           No. 05-20806
                                         Summary Calendar
                                    _________________________

CX REINSURANCE COMPANY LIMITED, formerly known as CNA Reinsurance
Company LTD,

                                                                                     Plaintiff-Appellee,

versus

TECHNICAL CONSTRUCTION SERVICES INC.; RAUL F. RIVAS, Individually;
ARC SERVICES LC, doing business as Allied Construction Services,

                                                                                Defendants-Appellants.

                   __________________________________________________

                          Appeal from the United States District Court
                               for the Southern District of Texas
                                        (4:03-CV-4147)
                   __________________________________________________

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

         In this insurance coverage dispute, a policyholder and additionallyinsured parties (collectively

the “insured parties”) appeal from the district court’s grant of summary judgment in favor of the

insurance provider. The insured parties dispute the district court’s determination that (1) claims for

the personal injury to an independent contractor’s employee are excluded from coverage and (2) the



         *
        Pursuant to 5th CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.


                                                  -1-
insurance provider did not waive its coverage defense. The court has carefully reviewed the briefs

and pertinent parts of the record and has found no reversible error of law or fact. Accordingly, we

AFFIRM essentially for the reasons stated by the district court.




                                               -2-